     Case 4:19-cv-00759-O Document 19 Filed 10/27/20                 Page 1 of 6 PageID 59



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                              FORT WORTH DIVISION

PETER RICHARD SIEMONS,                           §
                                                 §
                      Plaintiff,                 §
                                                 §
v.                                               §           Civil Action No. 4:19-cv-759-O
                                                 §
UNKNOWN WARDEN,                                  §
WISE COUNTY JAIL, Et Al.                         §
                                                 §
                      Defendant.                 §

                     OPINION AND ORDER OF DISMISSAL
                    UNDER 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B)

       This case is before the Court for review of pro-se Plaintiff Peter Richard Siemons’s

(“Siemon”) claims under the screening provisions of 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B).

Having reviewed and screened the claims as asserted in the amended complaint and more definite

statement, the Court concludes that Siemons’s claims must be dismissed under authority of these

provisions.

       I.      BACKGROUND

       Plaintiff Siemons initiated this suit by filing a typed civil complaint. Complaint, ECF No. 3.

In accordance with the Court’s miscellaneous order, Siemons was then directed to write his claims

on the Court’s civil rights complaint form, which he did by filing an amended complaint. Am.

Complaint, ECF No. 13. The Court then directed him to answer specific questions about his claims

in the form of an order to file a more definite statement. ECF No. 14. Siemons complied and filed

a more definite statement (MDS). ECF No. 15. His claims are thus set forth in these two pleadings.

       In the amended complaint, Siemons named as defendants the unknown warden, Wise County

Jail, Lieutenant Gadbury, and Lieutenant Cohen. Am. Complaint 3, ECF No. 13. As to each of these
    Case 4:19-cv-00759-O Document 19 Filed 10/27/20                   Page 2 of 6 PageID 60



defendants, Siemons wrote that each “failed to provide proper medical attention when needed.” Id.

at 3. Siemons then alleged the following Statement of Claim:

       On 3/4/19, I was denied proper medical attention by jailers Lieutenant Gadbury and
       Lieutenant Cohen at the Wise County Sheriff’s Department 200 Rook Ramsey Drive,
       Decatur, Texas. As a result I was taken to the Hospital and on 3-5-2019 where I
       underwent emergency surgery to correct my medical condition. Lt. Cohen and Lt.
       Gadbury were both informed by me at the severity of my condition but elected to not
       make any medical action to prevent the worsening of my condition.

Am. Complaint 4, ECF No. 13.

       In the more definite statement, Siemons clarified that he was transported from the

Wise County Jail to the Wise County Hospital where he had surgery for removal of part of

his large intestine, which resulted in him also being given a colostomy bag and medications

to prevent further infections. MDS 1-2, ECF No. 15. Siemons reports that he was in the

hospital from March 5 until March 10, 2019. Id. at 2. Siemons complains that both Lieutenant

Gadbury and Lieutenant Cohen initially failed on March 4 to take him to the jail medical

department, telling him that he would need to attend his scheduled court appearance, unless

authorized by medical. Id.

       With regard to all of the defendants, the Court directed Siemons to answer whether

his factual claims amounted to a failure to provide reasonable care or negligence, or whether

they showed deliberate indifference to his serious medial needs by any of the defendants.

MDS 3, ECF No. 14. If Siemons believed the facts supported a claim of deliberate

indifference, the Court directed Siemons to state exactly those facts. Id. In response, Siemons

wrote “I believe the facts I answered to Questions 1-4 above show a failure to provide

reasonable care/negligence on behalf of the above mentioned Sheriff’s Dept. employees.”


                                              2
       Case 4:19-cv-00759-O Document 19 Filed 10/27/20                   Page 3 of 6 PageID 61



MDS 2, ECF No. 15.

II.      LEGAL STANDARD OF REVIEW UNDER §§ 1915A and 1915(e)(2)(B)

         Plaintiff Siemons is an inmate who has been permitted to proceed in forma pauperis. As a

part of the Prison Litigation Reform Act (“PLRA”), Congress enacted 28 U.S.C. § 1915A, which

requires a district court to review a complaint from a prisoner seeking relief from a governmental

entity, officer, or employee as soon as possible after docketing. See 28 U.S.C.A. § 1915A(a) (West

2019). Because Siemons is proceeding in-forma-pauperis, his complaint is also subject to screening

under 28 U.S.C. § 1915(e)(2). Both § 1915(e)(2) and § 1915A provide for sua sponte dismissal of

the complaint or any portion thereof, if it is frivolous, malicious, fails to state claim upon which relief

may be granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C.A. §§ 1915(e)(2)(B) and 1915A(b)(West 2019).

         A complaint is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke

v. Williams, 490 U.S. 319, 325 (1989). A claim lacks an arguable basis in law when it is “based on

an indisputably meritless legal theory.” Id. at 327. A claim lack an arguable basis in fact when it

describes “fantastic or delusional scenarios.” Id. at 327-28. A complaint fails to state a claim upon

which relief may be granted when it fails to plead “enough facts to state a claim to relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); accord Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). To avoid dismissal for failure to state a claim, plaintiffs must allege facts

sufficient to “raise the right to relief above the speculative level.” Twombly, 550 U.S. at 555. Mere

“labels and conclusions” nor “a formulaic recitation of the elements of a cause of action” suffice to

state a claim upon which relief may be granted. Id.

III.     ANALYSIS

         A.     Failure to State a Claim Upon Which Relief May be Granted

                                                    3
    Case 4:19-cv-00759-O Document 19 Filed 10/27/20                      Page 4 of 6 PageID 62



                1..     Warden-No Respondeat Superior–Lack of Facts of Personal Involvement

        In order for a prison official to be found liable under § 1983, the official must have been

personally and directly involved in conduct causing an alleged deprivation of an inmate’s

constitutional rights or there must be a causal connection between the actions of the official and the

constitutional violation sought to be redressed. See Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir.

1992)(“[A] plaintiff bringing a section 1983 action must specify the personal involvement of each

defendant”); Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986) (“In order to successfully plead

a cause of action in § 1983 cases, plaintiffs must enunciate a set of facts that illustrate the defendants’

participation in the wrong alleged”). Siemons has not actually named the “warden” he writes about,

but it is clear he intends to assert a claim against the person in charge of the Wise County Jail. Even

so, Siemons did not recite any particular conduct of the warden in his amended complaint or MDS.

        In response to the Court’s question in the order for a more definite statement as to this

defendant’s personal involvement with his factual allegations, Siemons wrote: “It was the

responsibility of the warden to train his Sheriff’s officer what to do in an event such as mine were

to take place and what proper procedures to follow in case of an emergency.” MDS 2, ECF No. 15.

Siemons does not otherwise state any facts that relate to the failure-to-train claim. Otherwise,

Siemons has named the warden on a claim that he was responsible for the actions of the subordinate

officers. But to the extent Siemons has named the warden as responsible for the actions of subordinate

officers under a theory of vicarious responsibility or respondeat superior, such a claim alone is

insufficient to state a claim under § 1983.See Ashcroft, 556 U.S. at 676 (2009) (citing Monell v. New

York Dep. of Social Servs., 436 U.S. 658, 691 (1978)); see also Bell v. Livingston, 356 F. App’x 715,

716-17 (5th Cir. 2009) (recognizing that “[a] supervisor may not be held liable for a civil rights

violation under any theory of respondeat superior or vicarious liability”). As Siemons alleges no

sufficient personal involvement by the warden, his claim against this defendant must be dismissed.


                                                   -4-
    Case 4:19-cv-00759-O Document 19 Filed 10/27/20                    Page 5 of 6 PageID 63



                2.      No Allegation of Deliberate Indifference

        Siemons alleges that Lieutenants Gadbury and Cohen delayed him from receiving needed

medical care. Assuming Siemons was a pre-trial detainee at the time of the events made the basis

of this case, his rights flow from the procedural and substantive guarantees of the Fourteenth

Amendment. Olabisiomotosho v. City of Houston, 185 F.3d 521, 525-26 (5th Cir. 1999). The

Fourteenth Amendment protects a detainee’s right to be free from punishment prior to an adjudication

of guilt. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). The Fourteenth Amendment also requires

the state to provide for the basic human needs of pre-trial detainees, including the right to adequate

medical care. Lacy v. Shaw, 357 F. App’x. 607 (5th Cir. 2009) (citing Hare, 74 v. City of Corinth,

74 F.3d 633, 639 (5th Cir. 1996). “The Fourteenth Amendment guarantees pretrial detainees a right

‘not to have their serious medical needs met with deliberate indifference on the part of the confining

officials.’” Dyer v. Houston, 964 F.3d 374, 380 (5th Cir. 2020) (citing Thompson v. Upshur Cty., 245

F.3d 447, 457 (5th Cir. 2001)).

        In order to establish a violation of this constitutional right, a detainee must show that the

defendants acted with deliberate indifference to his serious medical needs. Lacy, 357 F. App’x at

609. To make a claim of deliberate indifference, a plaintiff must demonstrate that the defendant

official has actual subjective knowledge of a substantial risk of serious harm, but responds with

deliberate indifference to that risk. Id. (citing Hare, 74 F.3d at 647-48). Such a finding of deliberate

indifference, though, “must rest on facts clearly evincing ‘wanton’ actions on the parts of the

defendants.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th Cir. 1985); see also Wilson v. Seiter, 501

U.S. 294, 297 (1991).

        In the medical care context, a detainee must show that the defendant “refused to treat him,

ignored his complaints, intentionally treated him incorrectly, or engaged in any similar conduct that

would clearly evince a wanton disregard for any serious medical needs.” Lacy, 357 F. App’x at 609


                                                  -5-
      Case 4:19-cv-00759-O Document 19 Filed 10/27/20                 Page 6 of 6 PageID 64



(citing Johnson, 759 F.2d at 1238). A delay in providing medical care is not a violation of this

constitutional right unless it results in substantial harm. Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th

Cir. 1993). Allegations of negligence in the provision of medical care are not sufficient to maintain

an action under 42 U.S.C. § 1983. See, e.g., Daniels v. Williams, 474 U.S. 327, 332 (1986)

(concluding that the constitution “is simply not implicated by a negligent act of an official causing

unintended loss of or injury to life, liberty, or property”); Thompson, 245 F.3d at 458-59 (noting that

deliberate indifference cannot be inferred from “negligent or even a grossly negligent response to

a substantial risk of serious harm.”)

        As noted above, when asked to provide any facts that showed deliberate indifference to his

medical needs, Siemons declined, stating instead that the facts showed a failure to act reasonably or

possible negligence on the part of the defendants. Because he has alleged that the facts made the basis

of his complaint support only a claim of negligence, Siemons has not stated a constitutional violation.

Therefore, his remaining claims must be dismissed for failure to state a claim upon which relief may

be granted.


IV.     CONCLUSION and ORDER

        It is therefore ORDERED that all plaintiff Peter Richard Siemons’s claims are DISMISSED

WITH PREJUDICE under 28 U.S.C. § 1915A(b)(1) and alternatively under 28 U.S.C. §

1915(e)(2)(B) (ii) .

        SO ORDERED this 27st day of October, 2020.


                                                       _____________________________________
                                                       Reed O’Connor
                                                       UNITED STATES DISTRICT JUDGE




                                                 -6-
